Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on November 16, 2020.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, independent Claims 1 and 11 both recite a limitation of the donation authorization comprises at least one of: a donation amount, a donor token for the donor, a donee first token for a donee, or donee information (emphasis added).  Yet each of these four features that could comprise the donation authorization are further limited in the remainder of Claims 1 and 11, in dependent claims 2-10 and 12-20, or both.  This raises the issue of whether these features might lack antecedent bases in the situation where, e.g., only one features is met in the prior art, such as if the donation authorization is the donation amount.  Stated another way, if this limitation is met when the donation authorization comprises a donation amount, subsequent recitations of a donor token for the donor, a donee first token for a donee, or donee information would lack antecedent bases and it would be unclear and not particularly pointed out whether these features would need to be met in the later limitations or not.  Thus, Claims 1-20 are not particularly pointed out or distinctly claimed and must be rejected under § 112(b).  For the purpose of compact prosecution, Examiner will assume all four features must be met in the donation authorization so that they are present and their subsequent appearances in limitations makes sense.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-10 are directed toward a system, i.e., apparatus and Claims 11-20 are directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1, which is representative of the other independent claim, Claim 11, recites as follows: 
Claim 1.  A system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: 
receiving, in real-time and through a computer network, a donation authorization from a donor via a donor user interface executed on a donor device, wherein: 
the donation authorization comprises at least one of: a donation amount, a donor token for the donor, a donee first token for a donee, or donee information; 
the donor token is uniquely associated with a donor account for the donor and maintained by a sender financial institution; and 
the donee first token is uniquely associated with a donee account for the donee and maintained by a receiver financial institution; and 
after receiving the donation authorization, facilitating, in real-time and through the computer network, the receiver financial institution to post in real-time the donation amount to the donee account.  
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward facilitating the financial transaction in a donation.  This is a certain method of organizing human activity, specifically a fundamental economic activity.  See MPEP § 2106.04(a)(2)(II)(A).  Because the instant invention is processing a payment for a remotely purchased service, i.e., a donation, the claims recite a fundamental economic activity.  See id. citing Inventor Holdings, LLC v. Bed Bath and Beyond.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer (i.e., “one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform;” “through a computer network”), which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract fundamental economic activity is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited a generic computer that facilitates the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps other than just stating that they do it; 2) the claims invoke the computer to perform a process of donating money that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any way of donating money.    
The dependent claims 2-10, and 12-20 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, the claims merely recite further steps regarding facilitating the payment between donor, financial institutions, and donee without reciting anything technological other than generic computer technology performing the abstract idea.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more” or providing any integration into a practical application.  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, and 11.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hicks et al. (US 2016/0343043, hereinafter “Hicks”) in view of Marble (US 2009/0192873).

Claim 1.  Hicks teaches: A system comprising: 
one or more processors (see ¶ 12 teaching a computer system with a processor); and 
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform (see at least ¶s 12 and 29 teaching a computer system with a processor that can execute instructions stored on a non-transitory computer readable medium): 
receiving, in real-time and through a computer network, a donation authorization from a donor via a donor user interface executed on a donor device, wherein (see, e.g., ¶ 100 teaching a display of “you are authorizing a transaction from your account” to a donor on a checkout page): 
the donation authorization comprises at least one of: a donation amount, a donor token for the donor, a donee first token for a donee, or donee information (see, e.g., ¶ 101 teaching that the donation authorization screen includes the balance, i.e., amount, of the donation); 
the donor token is uniquely associated with a donor account for the donor and maintained by a sender financial institution (see, e.g., at least ¶ 99 teaching that the user’s account at a financial institution is linked to their account on the invention; see also ¶s 11, 15, and 28 teaching an electronic transfer from a bank account associated with the user as well as ¶ 87 teaching automated clearing house transfer; regarding the donor token, see ¶ 47 teaching using a username password or ¶s 87-88 teaching using employee name, address, email, phone, and employee/payroll ID or ¶ 73 teaching the use of a multi-digit reference number to enter manually and/or preserved state tool, cookie, or other type of embedded software that connects the account with financial account information); and 
the donee first token is uniquely associated with a donee account for the donee and maintained by a receiver financial institution (see, e.g., ¶s 66-67 teaching that the charities can receive the donated funds via electronic wire transfers, thereby requiring that the donees have some kind of token maintained by a receiver financial institution and the invention platform, though Examiner notes that this is further addressed below); and 
after receiving the donation authorization, facilitating, in real-time and through the computer network, the receiver financial institution to post in real-time the donation amount to the donee account (see at least ¶s 66-67 teaching providing the electronic wire-transfer to the charity along with a notification to the charity of gross and net contribution per member, noting further that ¶ 31 teaches that each charity can access the information of the invention via a computer processing interface 114a).  
	Regarding the donee first token is uniquely associated with a donee account for the donee and maintained by a receiver financial institution, Examiner asserts that this is taught by Hicks as described above.  Nevertheless, for the purpose of compact prosecution, even if such a feature were not taught by Hicks it is taught in analogous prior art.  Marble, for example, teaches such a limitation (see, e.g., ¶s 82-87 and Figure 3 teaching a charitable cause using the computer interface to establish an account with the platform including tokens such as screen name, email address, and password that is maintained by the platform of that invention, which is a receiver financial institution because it receives financial information about purchases and donations).  Marble is similar to Hicks and the instant application because it relates to a donation coordinating electronic market platform (see Marble ¶ 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of uniquely associating a donee first token with a donee account (as disclosed by Marble) to the known method and system of coordinating charitable donations (as disclosed by Hicks).  One of ordinary skill in the art would have been motivated to apply the known technique of uniquely associating a donee first token with a donee account because providing a password for an account, e.g., would increase security of the computer system, e.g., such as preventing someone from creating fraudulent charitable information.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of uniquely associating a donee first token with a donee account (as disclosed by Marble) to the known method and system of coordinating charitable donations (as disclosed by Hicks), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of uniquely associating a donee first token with a donee account to the known method and system of coordinating charitable donations because it merely adds additional registration and security steps to a platform that has user accounts).  See also MPEP § 2143(I)(D).

Regarding Claim 11, this claim is a method claim that otherwise recites the same limitations as Claim 1.  The rejection of Claim 1, relying on the combination of Hicks and Marble, is incorporated herein.  Similar dependent claims will be discussed together below for the sake of brevity.

Claims 2 and 12.  The combination of Hicks and Marble teaches the limitations of Claims 1 and 11.  Marble further teaches: The system in claim 1, wherein: 
the donee first token is associated with a first indication or a second indication (Examiner notes that this limitation is interpreted in light of Applicant’s specification, e.g., paragraph 84, to mean that the charitable donee can be associated with, e.g., different categories of donation that can be selected by a potential donor; with that understanding, see Marble ¶s 82-87, in particular 87, noting that the charitable cause can generate multiple registrations corresponding to varying degrees of cause specificity that “allows consumers/donors to select the causes that they wish to support with a wider degree of specificity or generality as their personal beliefs or inclinations dictate”); and 
when the donee first token is associated with the first indication, the donee information is uniquely associated with the donee first token (alfjafljaflkjaflkjaf).  

Claims 3 and 13.  The combination of Hicks and Marble teaches the limitations of Claims 2 and 12.  Marble further teaches: The system in claim 2, wherein: 
the donor user interface is configured to be executed on the donor device and perform (see, e.g., at least ¶ 93 and Figure 5B teaching a consumer/donor registration page that executes on the donor’s device):
receiving a donee first token input associated with the donee first token (see ¶ 93 teaching the donor selecting from a list of selectabe causes in a text box); 
after receiving the donee first token input, when the donee first token is associated with the second indication, prompting the donor to provide a donee second token input associated with a donee second token for the done (see, e.g., ¶ 87 teaching that a donee charity can be set up to have multiple indications/tokens based on different divisions or specific funds for specific causes thereby allowing the user to select as generic or specific a part of the donee to support as possible as well as ¶ 94 teaching that the consumer can choose among a national page and a local chapter of a cause); 
receiving a donation amount input associated with the donation amount (see ¶s 93-94 teaching the donor selecting a donation amount input); and 602053826.435Docket No. EWS-20-002 / 1083603.337 
incorporating the donee first token input, the donee second token input, and the donation amount input into the donation authorization (see, e.g., ¶s 93-94 teaching obtaining all of these inputs to establish the donation authorization for the user donor).  

Claims 4 and 14.  The combination of Hicks and Marble teaches the limitations of Claims 1 and 11.  Hicks further teaches: The system in claim 1, wherein: the donee information comprises donation campaign information for the donee and is configured to identify at least one of: a fundraiser; or a fundraising campaign (see, e.g., ¶s 82 and 105 teaching a personal or community fundraising campaign that is posted on the invention and for which a user can provide donations).  

Claims 5 and 15.  The combination of Hicks and Marble teaches the limitations of Claims 1 and 11.  Hicks further teaches: The system in claim 1, wherein: the donee information comprises a tax exempt status (see, e.g., Figure 5 feature 202 teaching coding transactions based on source for tax eligibility, i.e., tax exempt status, and Figure 6 steps 206 and 212 teaching that funds are drawn from a donor advised fund if tax exempt and from a custodial bank account if not tax exempt; see further ¶s 58-59 teaching the same; see also ¶ 51 teaching the invention platform determining whether the charitable contributions provide taxable benefits; see ¶ 56 teaching performing the determination regarding whether the donation to the done is tax exempt, e.g., if the done is an eligible 501(c)(3) organization; see further ¶ 68 teaching providing the user donor with tax reporting for reporting tax deductions for charitable giving).  

Claims 6 and 16.  The combination of Hicks and Marble teaches the limitations of Claims 5 and 15.  Hicks further teaches: The system in claim 5, wherein: 
at least a portion of the donee information is provided, through the computer network, via a donee user interface executed on a donee device of the donee (see at least, e.g., ¶ 31 and Figure 12 teaching a donee, i.e., charity user interface 114a that provides information to the charity); and 
the computing instructions are further configured to perform: after receiving the donee information, facilitating, in real-time and through the computer network, a charity vetting server to authenticate the tax exempt status from a tax authority (see, e.g., ¶ 63 teaching verification of 501(c)(3) status, which, as explained in ¶ 56, confers tax exempt status of donations to that donee).  

Claims 7 and 17.  The combination of Hicks and Marble teaches the limitations of Claims 5 and 15.  Marble further teaches: The system in claim 5, wherein the computing instructions are further configured to perform: 
prior to facilitating the receiver financial institution to post in real-time the donation amount to the donee account, providing, in real-time and through the computer network, a notice associated with the tax exempt status to be displayed on the donor user interface to the donor (see, e.g., ¶ 93 teaching that when a donor user is selecting causes to which to donate, cause information is queried and compared to a set of qualification criteria that can include the cause’s tax status); and 
after providing the notice associated with the tax exempt status, receiving, in real-time and through the computer network via the donor user interface, a confirmation from the donor to pay the donation amount as a tax exempt donation (see, e.g., ¶s 6 and 94 teaching that after the user selects the charity a confirmation message confirms that the consumer has selected the charity; see also ¶ 73 teaching tracking the tax exemptions of the user and ¶ 83 teaching the charity providing its tax exempt status).  

Claims 8 and 18.  The combination of Hicks and Marble teaches the limitations of Claims 1 and 11.  Hicks further teaches: The system in claim 1, wherein the computing instructions are further configured to perform: 602053826.436Docket No. EWS-20-002 / 1083603.337 after facilitating the receiver financial institution to post in real-time the donation amount to the donee account, providing, in real-time and through the computer network, a donation confirmation to be displayed on at least one of: a donee user interface associated with donee contact information of the donee first token; or a fundraiser user interface associated with fundraiser contact information of the donee information (see, e.g., ¶s 66-67 teaching providing a wire transfer of the donation to the donee as well as a list of the different donors, noting that ¶ 31 and Figure 12 teach that the donee charity can access the system via its own computer processing interface 114a).  

Claims 9 and 19.  The combination of Hicks and Marble teaches the limitations of Claims 1 and 11.  Hicks further teaches: The system in claim 1, wherein: the computing instructions are further configured to perform: after facilitating the receiver financial institution to post in real-time the donation amount to the donee account, providing, in real-time and through the computer network, a receipt of the donation amount to be displayed on the donor user interface to the donor (see at least Figure 3 feature 168 and ¶ 44 teaching providing a graphical user interface to the donor user including types and amount of charitable donations by the user within a time period, noting that this takes place immediately after step 166 that is explained in ¶ 43 as updating the donation allocation based on the electronic transfer of funds that happens in step 164 and explained in ¶ 42).  

Claims 10 and 20.  The combination of Hicks and Marble teaches the limitations of Claims 9 and 19.  Hicks further teaches: The system in claim 9, wherein: the receipt comprises information associated with at least one of: a donation tax exempt status determined based on the donee information; a donee-specific history of donations made by the donor to the donee; a fundraiser-specific history of donations made by the donor to a fundraiser of the donee; or a campaign-specific history of donations made by the donor to a fundraising campaign of the done (see, e.g., ¶ 68 teaching providing a receipt to the donor for the donation that includes tax reporting for tax deductions).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627